GROSSCUP, District Judge.
The bill is filed to restrain infringement of letters patent No. 498,113, issued March 21, 1893, and No. 498,709, issued May 30, 1893, both relating to improvements in sulkies. The alleged invention consists- in taking the ordinary trotting sulky, and cutting down its wheels to a size where their diameter is less than the distance between the shafts and the ground, and providing such wheels with elastic tires. Claim 1 of patent No. 498,113 is as follows:
“Tlie combination in s. -trotting sullry of a frame, shafts, or polo and seat, and wheels less in diameter than the distance between the shafts and the ground, and provided with elastic tires, substantially as described.”
It is shown without question that, prior to this patent, trotting sulkies had been occasionally provided with small wheels. It is admitted also that, prior to this patent, the use of the elastic and pneumatic tires had been fully developed in connection with bicycles. Indeed, in bicycle manufacture solid rubber tires were in general use in 1888, cushion tires in 1889, and pneumatic tires in 1891. Tlie cushion and pneumatic tires were used on bicycles long before the patent under consideration, and were as familiar to the public as steel tires on wagons. The advanatge of employing pneumatic tires on vehicles other than bicycles must have been obvious, and was in fact pointed out. This was done by Thomas Dunne in a patent dated June, 28, 1892, and by Bobert William Thompson as early as 1845. The Dunlop patent of 1891, under which the well-known Dunlop bicycle tire has been so largely manufactured, expressly stated that his hollow, air-inflated, India-rubber tire could be well used on the wheels of bicycles and other vehicles. The so-called invention of the patent under consideration confessedly resides in applying to this old form of little wheels this prior, well-known elastic tire. It consists simply of putting upon a sulky the wheels of a bicycle. It has not the merit, however small, of being the first suggestion of such a possibility, as the foregoing references to the earlier patents prove. The result is effective, but cannot, in my judgment, be monopolized; for, in view of tlie prior art, it presents no patentable invention.
Patent No. 498,709 is a combination in a sulky of the seat, shafts, and axle, having axle spindles, combined with wheels, and wheel supports depending from said axle spindles, substantially as described. The purpose is to provide the seat and body of a large-wheel sulky with the wheels of a small-wheel sulky, much as the body of a carriage is in winter transferred to runners. There is no claim upon the mechanical details. I am of the opinion that the combination is sufficiently anticipated in the prior art, — especially in the Whipple, — and therefore hold the patent invalid.